Name: Council Regulation (EC) NoÃ 1533/2007 of 17 December 2007 amending Regulations (EC) NoÃ 2015/2006 and (EC) NoÃ 41/2007, as regards fishing opportunities and associated conditions for certain fish stocks
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/21 COUNCIL REGULATION (EC) No 1533/2007 of 17 December 2007 amending Regulations (EC) No 2015/2006 and (EC) No 41/2007, as regards fishing opportunities and associated conditions for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 2015/2006 (3) fixes for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks. (2) The North East Atlantic Fisheries Commission (NEAFC) at its extraordinary meeting in June 2007 decided to extend the recommendations on a prohibition to fish for orange roughy in the NEAFC Regulatory Area during the second half of 2007. These recommendations should be implemented in Community law. (3) The conditions applying to the fishery in certain zones need to be clarified to ensure the correct application of the Agreement of 19 December 1966 between Norway, Denmark and Sweden on mutual access to fishing in the Skagerrak and the Kattegat. An amendment is therefore required. (4) Regulation (EC) No 41/2007 (4) fixes for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (5) Pursuant to consultations between the Community and Iceland on 28 March 2007 an arrangement was reached on quotas for Icelandic vessels to be fished from the Community quota allocated under its Agreement with the Government of Denmark and the local Government of Greenland before 30 April 2007, and for Community vessels fishing for redfish in the Icelandic Exclusive Economic Zone to be fished between July and December. This arrangement should be implemented in Community law. (6) The conditions applying to the fishery in certain zones for a number of TACs need to be clarified to ensure the correct application of the Agreement of 19 December 1966 between Norway, Denmark and Sweden on mutual access to fishing in the Skagerrak and the Kattegat. An amendment is therefore required. (7) In relation to the application of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (5), the scientific status of certain stocks should to be clarified. (8) Pursuant to Regulation (EC) No 847/96, when more than 75 % of a precautionary TAC has been utilised before 31 October of the year of its application, a Member State with a quota for the stock for which that TAC has been fixed may request an increase in the TAC. Such a request by the Netherlands has been found to be justified in relation to the TAC for turbot and brill in EC waters of IIa and IV and should be implemented. (9) Pursuant to written consultations between the Community and the Faeroe Islands, agreement was reached on access as regards herring in EC and international waters of ICES zones I and II. This arrangement should be implemented in Community law. (10) In accordance with the Protocol to the Fisheries Partnership Agreement between the European Community and Greenland (6), an additional amount of Greenland halibut was allocated to the Community in east Greenland in 2007. This arrangement should be implemented in Community law. (11) The North East Atlantic Fisheries Commission (NEAFC) at its extraordinary meeting in June 2007 adopted recommendations on conservation and management measures in the NEAFC Regulatory Area in 2007 for redfish in international waters of ICES zones I and II. These recommendations should be implemented in Community law. (12) The conditions for replaced or withdrawn vessels in relation to the allocation of additional days for permanent cessation of fishing activities should be clarified, as the reference to certain vessels concerned by fishing effort limitations is indicated incorrectly. (13) The derogation from hailing requirements in Annexes IIA, IIB and IIC to Regulation (EC) No 41/2007 for vessels equipped with vessel monitoring systems in relation to fishing effort messages should be clarified. (14) The title of Annex IIB to Regulation (EC) No 41/2007 should be corrected to ensure consistency with the scope of that Annex. (15) The indication of the length of passive gears should be changed from 2,5 kilometres to 5 nautical miles to ensure that safety in handling the nets is not impaired in view of the existing rules for the marking and identification of passive fishing gear in Commission Regulation (EC) No 356/2005 of 1 March 2005 laying down detailed rules for the marking and identification of passive fishing gear and beam trawls (7) and certain specific rules on the use of gill nets. (16) Regulations (EC) No 2015/2006 and (EC) No 41/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 2015/2006 Part 2 of the Annex to Regulation (EC) No 2015/2006 shall be amended in accordance with Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 41/2007 Regulation (EC) No 41/2007 is hereby amended as follows: 1. Article 10 shall be replaced by the following: Article 10 Access limits 1. No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to 4 nautical miles from the baselines of Norway. 2. Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines sequentially connecting the following coordinates: South-Western-Area 1. 63 ° 12 ² N and 23 ° 05 ² W through 62 ° 00 ² N and 26 ° 00 ² W, 2. 62 ° 58 ² N and 22 ° 25 ² W, 3. 63 ° 06 ² N and 21 ° 30 ² W, 4. 63 ° 03 ² N and 21 ° 00 ² W from there 180 ° 00 ² S; South-Eastern-Area 1. 63 ° 14 ² N and 10 ° 40 ² W, 2. 63 ° 14 ² N and 11 ° 23 ² W, 3. 63 ° 35 ² N and 12 ° 21 ² W, 4. 64 ° 00 ² N and 12 ° 30 ² W, 5. 63 ° 53 ² N and 13 ° 30 ² W, 6. 63 ° 36 ² N and 14 ° 30 ² W, 7. 63 ° 10 ² N and 17 ° 00 ² W from there 180 ° 00 ² S. 2. Annexes IA, IB, IIA, IIB, IIC and III to Regulation (EC) No 41/2007 shall be amended in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 358, 31.12.2002, p. 59. Regulation as last amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 70, 9.3.2004, p. 8. Regulation as amended by Commission Regulation (EC) No 441/2007 (OJ L 104, 21.4.2007, p. 28). (3) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (OJ L 384, 29.12.2006, p. 28). Regulation as last amended by Regulation (EC) No 754/2007 (OJ L 172, 30.6.2007, p. 26). (4) Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (OJ L 15, 20.1.2007, p. 1). Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). (5) OJ L 115, 9.5.1996, p. 3. (6) OJ L 172, 30.6.2007, p. 4. (7) OJ L 56, 2.3.2005, p. 8. Regulation as amended by Regulation (EC) No 1805/2005 (OJ L 290, 4.11.2005, p. 12). ANNEX I Part 2 of the Annex to Regulation (EC) No 2015/2006, is hereby amended as follows: 1. the entry concerning the species roundnose grenadier in ICES zone IIIa and Community waters of IIIbcd shall be replaced by the following: Species : Roundnose grenadier Coryphaenoides rupestris Zone : IIIa and Community waters of IIIbcd Year 2007 2008 Denmark 1 002 946 Germany 6 5 (1) Sweden 52 49 EC 1 060 1 000 2. the entry concerning the species orange roughy in ICES zone VI (Community waters and waters not under the sovereignty or jurisdiction of third countries) shall be replaced by the following: Species : Orange roughy Hoplostethus atlanticus Zone : VI (Community waters) Year 2007 2008 Spain 6 4 France 33 22 Ireland 6 4 United Kingdom 6 4 EC 51 34 3. the entry concerning the species orange roughy in ICES zone VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) shall be replaced by the following: Species : Orange roughy Hoplostethus atlanticus Zone : VII (Community waters) Year 2007 2008 Spain 1 1 France 147 98 Ireland 43 29 United Kingdom 1 1 Others (2) 1 1 EC 193 130 4. the entry concerning the species orange roughy in Community waters and waters not under the sovereignty or jurisdiction of third countries of ICES zones I, II, III, IV, V, VIII, IX, X, XI, XII and XIV shall be replaced by the following: Species : Orange roughy Hoplostethus atlanticus Zone : Community waters of I, II, III, IV, V, VIII, IX, X, XI, XII and XIV Year 2007 2008 Spain 4 3 France 23 15 Ireland 6 4 Portugal 7 5 United Kingdom 4 3 EC 44 30 (1) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (2) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX II The Annexes to Regulation (EC) No 41/2007 are hereby amended as follows: 1. Annex IA is hereby amended as follows: (a) The entry concerning the species ling in ICES zone IIIa and in EC waters of ICES zones IIIb, IIIc and IIId shall be replaced by the following: Species : Ling Molva molva Zone : IIIa; EC waters of IIIb, IIIc and IIId LIN/03. Belgium 8 (1) Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 62 Germany 8 (1) Sweden 24 United Kingdom 8 (1) EC 109 (b) The entry concerning the species Norway lobster in ICES zone IIIa and in EC waters of ICES zones IIIb, IIIc and IIId shall be replaced by the following: Species : Norway lobster Nephrops norvegicus Zone : IIIa; EC waters of IIIb, IIIc and IIId NEP/3A/BCD Denmark 3 800 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 11 (2) Sweden 1 359 EC 5 170 TAC 5 170 (c) The entry concerning the species Norway lobster in ICES zone VII shall be replaced by the following: Species : Norway lobster Nephrops norvegicus Zone : VII NEP/07. Spain 1 509 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. France 6 116 Ireland 9 277 United Kingdom 8 251 EC 25 153 TAC 25 153 (d) The entry concerning the species Norway lobster in ICES zones VIIIa, VIIIb, VIIId and VIIIe shall be replaced by the following: Species : Norway lobster Nephrops norvegicus Zone : VIIIa, VIIIb, VIIId and VIIIe NEP/8ABDE. Spain 259 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. France 4 061 EC 4 320 TAC 4 320 (e) The entry concerning the species turbot and brill in EC waters of IIa and IV shall be replaced by the following: Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : EC waters of IIa and IV T/B/2AC4-C Belgium 386 Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 825 Germany 211 France 99 The Netherlands 2 923 Sweden 6 United Kingdom 813 EC 5 263 TAC 5 263 (f) The entry concerning the species common sole in ICES zone IIIa and in EC waters of ICES zones IIIb, IIIc and IIId shall be replaced by the following: Species : Common sole Solea solea Zone : IIIa; EC waters of IIIb, IIIc and IIId SOL/3A/BCD Denmark 755 Analytical TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 44 (3) The Netherlands 73 (3) Sweden 28 EC 900 TAC 900 (g) The entry concerning the species spurdog/dogfish in ICES zone IIIa; EC and international waters of ICES zones I, V, VI, VII, VIII, XII and XIV shall be replaced by the following: Species : Spurdog/dogfish Squalus acanthias Zone : IIIa; EC and international waters of I, V, VI, VII, VIII, XII and XIV DGS/135X14 EC 2 828 (4) Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. TAC 2 828 (h) The entry concerning the species Norway pout in ICES zone IIIa and in EC waters of ICES zones IIa and IV shall be replaced by the following: Species : Norway pout Trisopterus esmarki Zone : IIIa; EC waters of IIa and IV NOP/2A3A4. Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 0 (5) The Netherlands 0 (5) EC 0 Norway 1 000 (6) (7) TAC Not relevant 2. Annex IB is hereby amended as follows: (a) The entry concerning the species herring in EC and international waters of ICES zones I and II shall be replaced by the following: Species : Herring Clupea harengus Zone : EC and International waters of I and II HER/1/2. Belgium 30 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 28 550 Germany 5 000 Spain 94 France 1 232 Ireland 7 391 The Netherlands 10 217 Poland 1 445 Portugal 94 Finland 442 Sweden 10 580 United Kingdom 18 253 EC 83 328 Norway 74 995 (8) Faeroe Islands 10 834 (8) TAC 1 280 000 Special conditions: Within the limits of the above mentioned quotas, no more than the quantities given below may be taken in the zones specified: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) Belgium 30 (9) Denmark 28 550 (9) Germany 5 000 (9) Spain 94 (9) France 1 232 (9) Ireland 7 391 (9) The Netherlands 10 217 (9) Poland 1 445 (9) Portugal 94 (9) Finland 442 (9) Sweden 10 580 (9) United Kingdom 18 253 (9) Faeroese waters of II and Vb, north of 62 ° N (HER/*25B-F) Belgium 3 Denmark 3 712 Germany 650 Spain 12 France 159 Ireland 960 The Netherlands 1 329 Poland 187 Portugal 12 Finland 56 Sweden 1 374 United Kingdom 2 374 (b) The entry concerning the species capelin in Greenland waters of ICES zones V and XIV shall be replaced by the following: Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV CAP/514GRN All Member States 0 EC 28 490 (10) (11) TAC Not relevant (c) The entry concerning the species Greenland halibut in Greenland waters of ICES zones V and XIV shall be replaced by the following: Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV GHL/514GRN Germany 6 718 Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. United Kingdom 353 EC 7 946 (12) TAC Not relevant (d) The following entry concerning the species redfish in International waters of ICES zones I and II shall be inserted after the entry concerning redfish in Norwegian waters of I and II: Species : Redfish Sebastes spp. Zone : International waters of ICES zones I and II RED/1/2INT EC Not relevant (13) Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. TAC 15 500 (14) (e) The entry concerning the species redfish in Icelandic waters of ICES zone Va shall be replaced by the following: Species : Redfish Sebastes spp. Zone : Icelandic waters of Va RED/05A-IS Belgium 100 (15) (16) Germany 1 690 (15) (16) France 50 (15) (16) United Kingdom 1 160 (15) (16) EC 3 000 (15) (16) TAC Not relevant 3. Annex IIA is hereby amended as follows: (a) Point 10.1 shall be replaced by the following: 10.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 4.1 may be allocated to Member States by the Commission on the basis of permanent cessations of fishing activities that have taken place since 1 January 2002. The effort expended in 2001 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during 2001. The additional number of days shall then be calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 5.1 or when the withdrawal has already been used in previous years to obtain additional days at sea. (b) Point 22 shall be replaced by the following: 22. Fishing effort messages By way of derogation from Article 9 of Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (17), vessels equipped with vessel monitoring systems in accordance with Article 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from the hailing requirements set out in Article 19c of Regulation (EC) No 2847/93. 4. Annex IIB is hereby amended as follows: (a) The title shall be replaced by the following: (b) Point 9.1 shall be replaced by the following: 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the groupings of fishing gear referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessation of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during the same year. The additional number of days shall be then calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.1 or when the withdrawal has already been used in previous years to obtain additional days at sea. (c) Point 17 shall be replaced by the following: 17. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the groupings of fishing gear defined in point 3 of this Annex and operating in the area defined in point 1 of this Annex. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from the hailing requirements set out in Article 19c of Regulation (EC) No 2847/93. 5. Annex IIC is hereby amended as follows: (a) Point 9.1 shall be replaced by the following: 9.1. An additional number of days on which a vessel may be present within the area when carrying on board any of the groupings of fishing gear referred to in point 3 may be allocated to Member States by the Commission on the basis of permanent cessation of fishing activities that have taken place since 1 January 2004 either in accordance with Article 7 of Regulation (EC) No 2792/1999 or resulting from other circumstances duly motivated by Member States. Any vessels that can be shown to have been definitively withdrawn from the area may also be considered. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the gear in question in the relevant area shall be divided by the effort expended by all vessels using that gear during the same year. The additional number of days shall then be calculated by multiplying the ratio so obtained by the number of days originally allocated. Any part of a day resulting from this calculation shall be rounded to the nearest whole day. This point shall not apply where a vessel has been replaced in accordance with point 4.1 or when the withdrawal has already been used in previous years to obtain additional days at sea. (b) Point 16 shall be replaced by the following: 16. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the groupings of fishing gear defined in point 3 of this Annex and operating in the area defined in point 1 of this Annex. Vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from the hailing requirements set out in Article 19c of Regulation (EC) No 2847/93. 6. Point 9.4(a) of Annex III shall be replaced by the following: (a) Gill nets with a mesh size equal to or greater than 120 mm and less than 150 mm, provided that they are deployed in waters of less than 600 metres charted depth, are no more than 100 meshes deep, have a hanging ratio of not less than 0,5 and are rigged with floats or equivalent floatation. The nets shall each be of a maximum of 5 nautical miles in length, and the total length of all nets deployed at any one time shall not exceed 25 km per vessel. The maximum soak time shall be 24 hours; or. (1) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (2) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (3) Quota may be fished in EC waters of ICES zones IIIa, IIIb, IIIc and IIId only. (4) Only Denmark and Sweden may fish in Norwegian waters of ICES zone IIIa. (5) Quota may be fished in EC waters of ICES zones IIa, IIIa, and IV only. (6) This quota may be fished in ICES zone VIa North of 56 ° 30 ² N. (7) Only as by-catches. (8) Catches taken against this quota are to be deducted from Norways and the Faeroe Islands share of the TAC (access quota). This quota may be fished in EC waters north of 62 ° N. (9) When the sum of the catches of all Member States has reached 74 995 tonnes no further catches shall be permitted. (10) Of which 28 490 tonnes are allocated to Iceland. (11) To be fished before 30 April 2007. (12) Of which 800 tonnes are allocated to Norway and 75 tonnes are allocated to the Faeroe Islands. (13) Fishing activities shall be restricted to those vessels which have previously been engaged in the redfish fishery in the NEAFC Regulatory Area. (14) May be fished in the period 1 September to 15 November 2007. TAC includes all by-catches. (15) Including unavoidable by-catches (cod not allowed). (16) To be fished between July and December. (17) OJ L 70, 9.3.2004, p. 8.